Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 04/082022.
Acknowledgment is made of applicant’s claim for priority of JP 2021-066632 filed in Japan on 04/09/2021, and JP 2022-024957 filed in Japan on 02/21/22.
Claims 1-22 are pending. 

Claim Objections
Claim 12 is objected to because of the following reasons.
In claim 12, last line, “conducive” is misspelled, and should be corrected as – conductive --.
Appropriate correction is required. Claim 12 is examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imazawa et al. US 2018/0233594 (WO 2017/073097).
Claim 1: Imazawa et al. disclose a display device comprising: 
(Fig. 3) a first transistor TFT, the first transistor TFT including: 
an oxide semiconductor layer 7 (channel layer, formed of an oxide semiconductor) [0073]; 
a first gate electrode 3 (gate electrode) [0071] facing the oxide semiconductor layer 7; 
a gate insulating layer 6 between the oxide semiconductor layer 7 and the first gate electrode 3, 
wherein the first gate electrode 3 includes a first conductive layer capable of forming a metal hydride on a surface of the first conductive layer (gate electrode 3 includes Al alloy or Ti alloy, a metal film capable of absorbing hydrogen, for forming a hydrogen layer on its surface; the metal film is patterned by the first photolithography process to form the gate electrode 3; the thickness of the metal film that absorbs hydrogen is preferably 50 to 300 nm)[0090-0093] – [Abstract: gate electrode has a hydrogen occlusion/storage capacity of from 2.5 × 1020 atoms/cm3 to 2 × 1022 atoms/cm3 ]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imazawa et al. US 2018/0233594 (WO 2017/073097) in view of Sokoloski US Pat. 4042946. 
Claim 12 : Imazawa et al. disclose a display device comprising: 
(Fig. 3) a first transistor TFT, the first transistor TFT including: 
an oxide semiconductor layer 7 (channel layer, formed of an oxide semiconductor) [0073]; 
a first gate electrode 3 (gate electrode) [0071] facing the oxide semiconductor layer 7; 
a gate insulating layer 6 between the oxide semiconductor layer 7 and the first gate electrode 3, 
wherein the first gate electrode 3 includes a first conductive layer capable of forming a metal hydride on a surface of the first conductive layer (gate electrode 3 includes Al alloy or Ti alloy, a metal film capable of absorbing hydrogen, for forming a hydrogen layer on its surface; the metal film is patterned by the first photolithography process to form the gate electrode 3; the thickness of the metal film that absorbs hydrogen is preferably 50 to 300 nm)[0090-0093] – [Abstract: gate electrode has a hydrogen occlusion/storage capacity of from 2.5 × 1020 atoms/cm3 to 2 × 1022 atoms/cm3 ]
except
the first gate electrode includes a first conductive layer capable of forming a metal hydride on a surface of the first conducive layer.
however Sokoloski further teaches
(Fig. 5) the first gate electrode (“Gate”) includes a first conductive layer capable of forming a metal hydride (a metal hydride gate electrode) [Col. 3, line 40] on a surface of the first conductive layer (the hydrogen, through a supply into the vacuum chamber 22, is applied and thence absorbed into the metal gate electrodes) [Col. 4, lines 16-30].
It would have been obvious to one of ordinary skill in the art to modify Imazawa's invention with Sokoloski's structure in order to provide compensation for changes in the threshold voltage of the device, as taught by Sokoloski [Col. 2, lines 27-28].

Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Imazawa et al. US 2018/0233594, Sokoloski US Pat. 4042946 as applied to claims 1, 12 above and further in view of Yamazaki et al. US 2009/0140438. 
Claims 2, 13:
Yamazaki et al. teach
(Fig. 15A) the first conducive layer and the second conducive layer 315a/315b respectively have a tapered shape having an inclined plane facing upward [0242];
Regarding the limitation “the first gate electrode includes a first conductive layer and a second conductive layer having a lower resistance than the first conducive layer”: Yamazaki et al. in [0242] teach a gate electrode is formed by stacking a first conductive layer 351a formed of aluminum having low electric resistance and a second conductive layer 351b with heat resistance higher than that of the first conductive layer 351a.
It would have been obvious to one of ordinary skill in the art to modify Imazawa's invention with Yamazaki's structure in order to provide high definition image, as taught by Yamazaki [0007].

Claims 9-11, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Imazawa et al. WO 2017/073097, Sokoloski US Pat. 4042946 as applied to claims 1, 12 above, and further in view of Daitoh et al. US 2022/0005839. 
Claims 9-11, 20, 22: 
Daitoh et al. teach
Claims 9, 20: (Figs. 1, 2, 16) further comprising: a second transistor 100/200/300, the second transistor including: a semiconductor layer 4A; a second gate electrode 7A facing the semiconductor layer 4A; and a second gate insulating layer 10 between the semiconductor layer 4A and the second gate electrode 7A [0114]; and a first insulating layer 10 covering the second transistor 100/200/300, wherein the first insulating layer 10 is arranged in the same layer as the first gate insulating layer (in the display region DR, a plurality of gate bus lines GL extending in a row direction; the gate bus lines GL are connected to respective terminals of the gate driver circuit in the non-display region) [0102].
Claim 10: (Fig. 1) a display region DR displaying an image; and a peripheral region FR surrounding the display region, wherein a plurality of pixel circuits PIX are provided in the display region DR, a driver circuit Gate Driver/SSD circuit configured to drive the plurality of pixel circuits PIX is provided in the peripheral region FR [0100], the first transistor is included in the pixel circuit provided in a pixel, and the second transistor is included in the driver circuit.
Claims 11, 22: (Figs. 1, 2, 16) a first wiring (7A) arranged in the same layer as the first gate electrode provided in the peripheral region; and a second wiring (7A) arranged in the same layer as the second gate electrode, wherein the first wiring (7A) is connected to the second wiring (7A) (in the display region DR, a plurality of gate bus lines GL extending in a row direction; the gate bus lines GL are connected to respective terminals of the gate driver circuit in the non-display region) [0102] – Regarding the limitation “via a contact hole penetrating the first gate insulating layer and the second gate insulating layer”:  Applicant fails to establish the claimed feature “via a contact hole” is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Imazawa/Sokoloski/ Daitoh as shown.
It would have been obvious to one of ordinary skill in the art to modify Imazawa's invention with Daitoh's structure in order to provide simplified process, resulting in cost reduction, as taught by Daitoh et al. [0006].

Allowable Subject Matter
Claims 3-8 and 14-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claims 5, 16 is the inclusion of the limitation 
“…the first gate electrode includes a fourth conducive layer having hydrogen storage properties, and the fourth conducive layer covers an upper surface and a side surface of the second conducive layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 2, 12, 13. Claims 6, 17 are also allowed by virtue of dependency.
The primary reason for the allowance of the dependent claims 3, 14 is the inclusion of the limitation 
“…the first gate electrode includes a first conductive layer, a second conductive layer having a lower resistance than the first conducive layer, and a third conductive layer having hydrogen storage properties, wherein the second conductive layer is arranged between the first conductive layer and the third conductive layer, and the first conducive layer, the second conducive layer and the third conducive layer respectively have a tapered shape having an inclined plane facing upward.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 12. Claims 4, 7, 8, 15, 18, 19, 21 are also allowed by virtue of dependency.
Imazawa et al. US 2018/0233594, Sokoloski US Pat. 4042946 and Daitoh et al. US 2022/0005839 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871